DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s Amendment filed July 27, 2022.  Claims 
1,3,4,7-27 are pending. Claims 2,5-6 were cancelled.
  
 Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 15,16,21-27 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Kim (2020/0013766).   
 	Re-claim 15, Kim ‘766 teaches (at Figs 7,4-6,10,13; para 120-168) a display device, comprising: a first display substrate (SUB in Figs 7,10,13) comprising a first light emitting area (SPX3 in Figs 10,13, para 174-177), a second light emitting area (SPX2 in Figs 10,13) spaced apart from the first light emitting area in a first direction DR1 (Figs 4-6), a third light emitting area (SPX1 in Figs 10,13, para 174-177; SPX1 in Fig 7) spaced apart from the first light emitting area and the second light emitting area, and a non-light emitting area (Figs 10,13 for area at partition wall PW, para 177-178) disposed between the first to third light emitting areas; and a second display substrate (not shown but para 206 for encapsulation substrate or an overcoating layer or an encapsulation layer as a second display substrate) disposed on the first display substrate, the second display substrate comprising a first light transmitting area (LCP3 in Figs 10,13; para 118-190), a second light transmitting area (LCP2 in Figs 10,13) spaced apart from the first light transmitting area in the first direction DR1, a third light transmitting area (LCP1 in Figs 10,13; para 118-190; Fig 7 for LCP1) spaced apart from the first and second light transmitting areas in the first direction, and a non-light transmitting area (Figs 10,13 for area at partition wall PW, para 177-178) disposed between the first to third light transmitting areas, wherein: the first display substrate further comprises a first light emitting element (Figs 10,13 for LD3; para 114,143,184) disposed in the first light emitting area, a second light emitting element (Figs 10,13 for LD2; para 114,143,184) disposed in the second light emitting area, and a third light emitting element (Figs 10,13 for LD1; para 114,143,184) disposed in the third light emitting area, the second display substrate further comprises a first color filter (Figs 7,10,13 for CF3; para 185,167) disposed in the first light transmitting area, a light transmission pattern (LSL; Figs 10,13 with curved surface; and Fig 7 for curved surface; para 183,202,205) disposed on the first color filter, a second color filter (Figs 7,10,13 for CF2; para 185,167) disposed in the second light transmitting area, a first wavelength conversion pattern (Figs 10,13,7 and para 185,166 for CCL2) disposed on the second color filter,  a third color filter (Figs 7,10,13 for CF1; para 185,167) disposed in the third light transmitting area, and a second wavelength conversion pattern (Figs 10,13,7 and para 185,166 for CCL1) disposed on the third color filter, the first wavelength conversion pattern and the second wavelength conversion pattern include a wavelength conversion material (Fig 10, para 187-192 for QDr and QDg as conversion material), but the light transmission pattern does not include the wavelength conversion material (Fig 10, para 202, only including light scattering particles SCT), each of the light transmission pattern, the first wavelength conversion pattern, and the second wavelength conversion pattern (Figs 10,13) comprises a first surface facing the first display substrate and a second surface facing the first surface; and the first surface comprises a curved surface portion recessed toward the second surface (curved surface shown in Figs 10,13 and 7).  Re-claim 16, wherein, in association with each of the light transmission pattern (LSL; Figs 10,13 with curved surface in Fig 7; para 183,202,205), the first wavelength conversion pattern (Figs 10,13,7 and para 185,166 for CCL2), and the second wavelength conversion pattern (Figs 10,13,7 and para 185,166 for CCL1), a first distance, which is a distance between a center of the first surface and a center of the second surface, is shorter than a second distance (longer second distance at edges in Figs 10,13 together with the curved surface shown in Fig 7), which is a distance between corresponding sides of the first and second surfaces.  Re-claim 21, wherein the second display substrate further comprises: a light blocking member (BM as further shown in Fig 13, para 203) disposed between the first color filter CF3 and the second color filter (Figs 13,10 for CF2; para 185,167; Fig 10 with curved surface in Fig 7) in the light blocking area; and a partition wall (PW shown in Figs 13,10; para 177-178) disposed on the first light blocking member and disposed between the light transmission pattern and the first wavelength conversion pattern.  Re-claim 22, wherein: in each of the first and second light emitting areas, the first display substrate further comprises a first electrode (Figs 4-6, para 96-123; and Figs 10,13 for ELT1/CNE1, para 114,139-143,148) and a second electrode (Figs 4-6 and Figs 7,10,13 for ELT2/CNE2) spaced apart from the first electrode; the first light emitting element (Figs 10,13 for LD3; para 114,143,184; Figs 4-6)  is disposed between the first electrode and the second electrode in the first light emitting area; and the second light emitting element (Figs 10,13 for LD2; para 114,143,184; Figs 4-6) is disposed between the first electrode and the second electrode in the second light emitting area.  Re-claim 23, wherein: the first light emitting element (LD3 in Figs 10,13; para 199-205,183-190) is configured to emit light of a first color toward the light transmission pattern; and the first color filter (CF3 in Figs 10,13; para 199-205,183-190) is configured to transmit light of the first color and block light other than light of the first color.  Re-claim 24, wherein the second light emitting element (Figs 10,13 for LD2; para 114,143,184; Figs 4-6) is configured to emit light of the first color toward the first wavelength conversion pattern CCL2; and the first wavelength conversion pattern (CCL2 in Figs 10,13, para 199-205,184-190 for converting color) is configured to convert light of the first color into light of a second color different form the first color and to provide the light of the second color to the second color filter CF2. Re-claim 25, wherein the second color filter CF2 is configured to transmit light of the second color and block light other than light of the second color (Figs 10,13; and para 199-205,183-190 for transmitting light).  Re-claim26, wherein the second light emitting element (Figs 10,13 for LD2; para 114,143,184; Figs 4-6) is configured to emit light of a second color different from the first color toward the first wavelength conversion pattern (CCL2 in Figs 10,13; para 183-190,199-205 for emit light of different color).  Re-claim 27, wherein the first display substrate further comprises a plurality of banks (BNK1,BNK2 shown in Figs 7-8; para 144-146) disposed in the non-light emitting area.


Claim Rejections - 35 USC § 103 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 
  Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (2020/0013766) taken with Koo (2019/0041700).
Kim teaches the display device, as applied to claims 1-4,9-14,15,16,21-27 above and fully repeated herein; and Re-claim 17, Kim ‘766 teaches the second surface of the light transmission pattern (LSL; Figs 10,13 with curved surface in Fig 7; para 183,202,205) comprising a surface portion facing toward the first color filter (Figs 7,10,13 for CF3; para 185,167).
Re-claim 17: As applied above, Kim ‘766 already teaches the light transmission pattern comprising a surface portion facing toward the first color filter, but lacks having the light transmission pattern comprising a curved surface portion protruding toward. 
However, Koo teaches (at Fig 3, para 83-85) the light transmission pattern 330B comprising a convex portions 330Ba so as to have the curved surface portion protruding toward.
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the display device of Kim ‘766 by employing the light transmission pattern comprising the curved surface portion (or convex portion, as taught by Tsao, so as the curved surface protrudes toward the first color filter.  This is because of the desirability to reduce reflection of light, thereby increasing an amount of light emitted to the outside.  
  Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (2020/0013766) and Koo (2019/0041700), as applied to claim 17 above, and further of Chen (2018/0351054).
Kim ‘766 and Koo teach the display device, as applied to claims 17,15,16,21-27 above and fully repeated herein; and Re-claim 17, Kim ‘766 teaches wherein, in association with the light transmission pattern (LSL; Figs 10,13 with curved surface in Fig 7; para 183,202,205), a first distance, which is a distance between a center of the first surface and a center of the second surface, is not equal to a second distance (as shown in Figs 10,13), which is a distance between corresponding sides of the first and second surfaces (as shown in Fig 1).  
	Re-claim 18: As applied above, Kim ‘766 already teaches in Figure 1 wherein the light transmission pattern comprising the first distance that is not equal to the second distance; whereas, claim 18 recites wherein the first distance is equal to the second distance. 
However, Chen teaches and shows in Figures 8,2 wherein, in association with the light pattern 108 (Figs 8,9; para 45-46), a first distance, which is a distance between a center of the first surface and a center of the second surface, is equal to a second distance, which is a distance between corresponding sides of the first and second surfaces. 
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the display device of the references including Kim ‘766 by employing the light patterns for conversion and transmission having uniform distances of the curved surface portions, as taught by Chen.  This is because of the desirability to improve conversion efficiency and light uniformity of the display device.  


Allowable Subject Matter
Claims 1,3,4, and 7-14 are allowed.
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Amendment  
Applicant's Amendment filed July 27, 2022 and remarks thereof with respect to claims 15-18,21-27 have been considered but are moot in view of the new ground(s) of rejection.
Claimed subject matter, not the specification, is the measure of invention.  Limitations in the specification cannot be read into the claims for the purpose of avoiding the prior art.  In Re Self, 213 USPQ 1,5 (CCPA 1982); In Re Priest, 199 USPQ 11,15 (CCPA 1978).   During examination, the claims must be interpreted as broadly as their terms reasonably allow. > In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)

*****************
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822